Citation Nr: 1115443	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army National Guard from September 1967 to August 1973 and was on active duty for training (ACDUTRA) from November 20, 1967 to May 14, 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied the Veteran's claim for service connection for tinnitus.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.


FINDING OF FACT

Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the Veterans Claims Assistance Act (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	b) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated March 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the March 2008 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include the Veteran's December 2008 VA examination and a VA audiological note from February 2009.    As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in December 2008.  The report of this examination indicates that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate audiological evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran requested a hearing on his VA Form 9, substantive appeal.  The Veteran presented testimony at a Board hearing before the undersigned in March 2010.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he has a tinnitus disability related to his military service.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A.          §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Regarding the first Hickson element, medical evidence of a current disability, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31th ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In that regard, the Board does not doubt that the Veteran currently experiences ringing in his ears, despite the inability of the VA examiners to determine the extent of the Veteran's current disabilities.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a current tinnitus disability exists, and the first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation, complaints, treatment, or diagnoses of any disease affecting the Veteran's ears, including tinnitus.  The Veteran, however, contends that during his military service, he was exposed to loud noises from rifle fire, generator noise, and vehicular noise during ACDUTRA while working as a mechanic.  The Veteran's service personnel records verify that the Veteran served as a truck vehicle mechanic.  As noted above, the Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he served in close proximity to vehicle noise during his period of ACDUTRA.  Accordingly, for the purposes of this decision alone, the Board finds that the second Hickson element, in-service injury, is satisfied. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's tinnitus disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA afforded the Veteran an examination in December 2008, the report of which notes that the examiner review of the claims folder in conjunction with the examination.  The examiner noted the Veteran's complaint of bilateral tinnitus, and also noted the Veteran's complaint he had experienced constant tinnitus since the early 1970s.  The Veteran reported that he experienced vertigo in 2007 for a period of weeks, and that such vertigo resolved on its own.  In addition to the Veteran's noise exposure in ACDUTRA, the examiner noted that the Veteran had worked for the railroad as a locomotive engineer.  The Veteran reported that he had been seen sometime in the 1980s for an ear infection.  After consideration of these factors, the examiner found that it was less likely than not that the Veteran's tinnitus was related to his military service.  The examiner noted that the Veteran's service treatment records revealed no complaints of tinnitus during service, and over 40 years had elapsed since between the Veteran's ACDUTRA service and the date of the VA evaluation of the Veteran's tinnitus.

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his tinnitus is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and ringing in his ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that his perceived tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his tinnitus has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The only evidence in support of his claim is the Veteran's current assertions that his tinnitus disability began shortly after service and has persisted ever since.  The Veteran asserts that he discussed the ringing in his ears with several physicians but was told nothing could be done to help his condition.  The Veteran stated in his March 2010 hearing before the undersigned that medical records documenting such discussions are unavailable.

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the first objective evidence of any tinnitus after service is contained in the December 2008 VA audiological examination report referenced above, dated approximately 40 years after service separation.  

Despite the assertion of the Veteran's representative in the March 2010 hearing before the undersigned that the 40-year lack of treatment is "irrelevant when there's not treatment to be sought or to be had," the Veteran's absence of tinnitus complaints both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

Not only do the Veteran's service treatment records fail to show diagnoses or complaints of tinnitus, the available post service medical records prior to 2008 show that the Veteran specifically denied ringing in his ears.  These records are in stark contrast to the testimony provided by the Veteran during his recent Board hearing.  In a July 1987 report of "Hearing History," the Veteran stated that he had not in the preceding 12-months had a severe constant ringing in his ears.  Similarly, in a July 1993 report of "Hearing History," the Veteran indicated that he did not have any ringing in the ears that had not been examined by a physician.  Lastly, in a March 2007 "Hearing Test Case History Form", the Veteran indicated that he did not have ringing or roaring in his ears.  He additionally noted that he had experienced recreational exposure to gunfire of approximately 80 rounds per year for the preceding 14 years.  The Veteran indicated that he never wore hearing protection while engaging in this activity.  
    
While the Veteran is competent to report symptoms of tinnitus since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms shortly after service separation are not supported by the evidence of record.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing tinnitus for decades since service, the Veteran did not experience such symptoms for a significant period of time between 1987 and 2007, if not longer.  Furthermore, a VA examiner, after review of the claims folder and examination of the Veteran, concluded that his tinnitus was not related to his in-service noise exposure.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record and are directly contradicted by statements from him to his employer as recently as March 2007 wherein he denied symptoms of ringing or roaring in his ears.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his tinnitus disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's tinnitus disability is not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


